  Case: 5:19-cv-00137-JMH Doc #: 25 Filed: 09/06/19 Page: 1 of 1 - Page ID#: 342



                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION AT LEXINGTON

THE CINCINNATI INSURANCE
COMPANY,

                  PLAINTIFF,
                                                          CIVIL ACTION NO. 5:19-CV-137-JMH
v.

CLARENCE J. MICHEL, JR., et al.,                          Electronically Filed

                  DEFENDANTS.


           MOTION TO DISMISS DEFENDANT WELLS FARGO BANK, N.A.

           Wells Fargo Bank, N.A., by counsel, requests that it be dismissed as a defendant in this

matter on grounds that it filed a disclaimer of interest as to the insurance policy that is the subject

of this interpleader action. [D.E. 24].



                                                     /s/ Neal Bailen
                                                     Neal Bailen, Bar No. 91838
                                                     STITES & HARBISON PLLC
                                                     400 West Market Street, Suite 1800
                                                     Louisville, KY 40202-3352
                                                     Telephone: (502) 587-3400
                                                     Email: nbailen@stites.com

                                                     COUNSEL FOR DEFENDANT,
                                                     WELLS FARGO BANK, N.A.


                                   CERTIFICATE OF SERVICE

        I certify that on September 6, 2019, I served the foregoing document on all counsel of
record through CM/ECF.



                                                        /s/ Neal Bailen
                                                        Neal Bailen
191460:1
